Fairchild, C. J.
(dissent on denial of motion for rehearing). A restudy of the case upon motion for rehearing has caused me to question whether the Safety Order No. 3534 under review may not be valid.
The question is: Does an Industrial Commission safety order forbidding workmen to work on certain slippery surfaces, unless they are made nonslippery in some effective way, exceed the commission’s authority?
The order reads:
“No workman shall be permitted to work on the surface of any structural member, floor, or other working platform *319awhich becomes slippery from ice, snow, frost, painting, or other cause, unless such surface is cleaned, sprinkled with sand, or made nonslippery in some other effective way.”
I would grant a rehearing on two points: (1) The impact of that order upon the provisions of sec. 101.28, Stats., and (2) the failure of the commission to employ specific wording covering a reasonableness provision.
The commission cannot by order require greater safety generally than that included within the intent and purposes outlined in the safe-place statute (sec. 101.10 (3)). I am of the opinion that in the decision of the case due weight was not given to the principles governing construction of regulations. If a general order is open to two constructions, one of which will render it void, and the other of which will make it valid, that construction which will save it from condemnation and accomplish the purpose is to be adopted in preference to that which will render it void. Peterson v. Widule, 157 Wis. 641, 147 N. W. 966; Johnson v. Milwaukee, 88 Wis. 383, 60 N. W. 270.
It is my opinion that a rehearing should havte been granted. I am authorized to state that Mr. Justice Currie joins in this dissent.